                  Case 19-10872-KG           Doc 158       Filed 05/21/19        Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE
_________________________________________
                                          )  Chapter 11
In re:                                    )
                                          )  Case No. 19-10872 (KG)
FUSE, LLC, et al.,                        )  (Jointly Administered)
                                          )
             Debtors.1                    )  Hearing Date: June 5, 2019 at 10:00 a.m.
_________________________________________ )  Related Docket No.: 95

                   LIMITED OBJECTION OF COMPLEX MEDIA, INC. TO
           DEBTORS’ NOTICE OF (I) ASSUMPTION OF CONTRACTS AND LEASES,
       (II) FIXING OF CURE AMOUNTS, AND (III) DEADLINE TO OBJECT THERETO

         COMES NOW, Complex Media, Inc. (“Complex Media”), by and through undersigned

counsel, and files its Limited Objection (“Limited Objection”) to the cure amount set forth in the

Debtors’ Notice of (I) Assumption of Contracts and Leases, (II) Fixing of Cure Amounts, and (III)

Deadline to Object Thereto (“Assumption Notice”). In support of this Limited Objection, Complex

Media states as follows:

                                     INTRODUCTION AND BACKGROUND

         1.       Fuse, LLC and certain of its affiliates, as debtors in the above-captioned Chapter 11

cases (the “Debtors”) seek to establish cure amounts for the proposed assumption of certain

agreements with Complex Media pursuant to the Debtors’ Prepackaged Joint Plan of Reorganization.

Complex Media does not generally oppose assumption, and files this Limited Objection to reserve its

right to receive a full cure.

         2.       On April 22, 2019, each of the Debtors filed a voluntary petition for relief with this

Court under Chapter 11 of the Bankruptcy Code. The Debtors’ cases are jointly administered.

         3.       The Debtors are operating their businesses and maintaining their assets as debtors in

possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.


1
 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721); Fuse
Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656); Latino Events
LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500). The Debtors’
headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

CORE/0048629.0649_0001/152648257.1
                  Case 19-10872-KG         Doc 158      Filed 05/21/19     Page 2 of 4



         4.       Prior to the filing of the Chapter 11 proceedings, one or more of the Debtors were party

to agreements with Complex Media.

         5.       On May 5, 2019, the Debtors filed the Assumption Notice [Dkt. No. 95]. The

Assumption Notice listed the following agreements with Complex Media (the “Agreements”) on the

Assumption and Cure Schedule attached as Exhibit A to the Assumption Notice:

  Contract             Debtor Party            Description                   Contract Type        Cure
  Counterparty                                                                                    Amount
  Complex              Fuse, LLC               ACQ – Complex Media           Programming          $0.00
  Media, Inc.                                  (Complex x Fuse S1)
  Complex              Fuse, LLC               ACQ – Complex Media           Programming          $0.00
  Media, Inc.                                  (Complex x Fuse S2)
  Complex              Fuse, LLC               ACQ – Complex Media           Programming          $0.00
  Media, Inc.                                  (Complex x Fuse S3)
  Complex              Fuse, LLC               ACQ – Complex Media           Programming          $0.00
  Media, Inc.                                  (Complex x Fuse S4)
  Complex              SCN Distribution,       ACQ – Complex Media           Programming          $0.00
  Media, Inc.          LLC                     Inc – That White People
                                               Sh*t

                                           LIMITED OBJECTION

         6.       Complex does not object to the assumption of the Agreements provided the cure

amounts satisfy all existing defaults in accordance with 11 U.S.C. § 365(b). Section § 365(b)(1) states,

in pertinent part:

              (b)(1) If there has been a default in an executory contract or unexpired lease of the
              debtor, the trustee may not assume such contract or lease unless, at the time of
              assumption of such contract or lease, the trustee—
                  (A) cures, or provides adequate assurance that the trustee will promptly cure
              such default . . . ;
                  (B) compensates, or provides adequate assurance that the trustee will
              promptly compensate, a party other than the debtor to such contract or lease, for
              any actual pecuniary loss to such party resulting from such default; and
                   (C) provides adequate assurance of future performance under such contract or
              lease.

11 U.S.C. § 365(b)(1).



                                                       2
CORE/0048629.0649_0001/152648257.1
                    Case 19-10872-KG             Doc 158       Filed 05/21/19   Page 3 of 4



           7.       A cure under 11 U.S.C. § 365 means that all unpaid amounts due under an agreement

have been paid. In re Network Access Solutions, Corp., 330 B.R. 67, 76 (Bankr. D. Del. 2005).

           8.       Complex Media is in the process of examining its records to confirm the pre-petition

amounts due under the Agreements. For example, Invoice No. 7133441 in the amount of $220,000.00

is dated April 30, 2019, and has a due date of May 30, 2019.2 However, because it covers media

delivery for the month of April (Cycle 4 – Episodes 8, 9, 10, 11, 12), the balance spans the Petition

Date, with pro-rated amounts of $161,333.33 due pre-petition and $58,666.67 due post-petition.

Because Complex Media is unable to fully verify the appropriate pre-petition cure amount for the

Agreements prior to this time, it files this Limited Objection.

           9.       Further, as the case proceeds, Complex Media continues to perform under the

Agreements and additional amounts may become due under the Agreements. In addition to the pre-

petition amounts due, any additional post-petition amounts due must also be paid to Complex Media in

order to cure the existing defaults. Currently, Invoice No. Fuse-C4-1 in the amount of $44,000.00 is

outstanding with a due date of May 31, 2019. This invoice is for media delivery for the month of May

2019 (Cycle 4 – Episode 13).

           10.      Unless and until the Debtors cure any and all balances owed to Complex Media for pre-

petition defaults in full, and pay and all any post-petition amounts due, the Debtors cannot assume the

Agreements.

           11.      Complex Media looks forward to working with the Debtors to resolve any disputes

related to proposed cure amounts.




2
    Invoice copies are available upon request to undersigned counsel.
                                                               3
CORE/0048629.0649_0001/152648257.1
                  Case 19-10872-KG        Doc 158     Filed 05/21/19      Page 4 of 4



         WHEREFORE, Complex Media respectfully requests that this Court enter an Order:

         a.       conditioning the assumption of the Agreements upon the payment of the cure amounts

                  demanded herein; and

         b.       granting such other and further relief as this Court may deem equitable and proper.

 Dated: May 21, 2019                                      MCCARTER & ENGLISH, LLP

                                                By:       /s/William F. Taylor, Jr.
                                                          William F. Taylor, Jr. (DE Bar #2936)
                                                          Kate Roggio Buck (DE Bar #5140)
                                                          Shannon D. Humiston (DE Bar #5740)
                                                          Renaissance Centre
                                                          405 N. King Street, 8th Floor
                                                          Wilmington, Delaware 19801
                                                          Tel: 302-984-6300; Fax: 302-984-6399
                                                          Email: wtaylor@mccarter.com

                                                          and

                                                          Darrell W. Clark (DC #450273)
                                                          STINSON LLP
                                                          1775 Pennsylvania Ave N.W., Suite 800
                                                          Washington, DC 20006-4605
                                                          Email: darrell.clark@stinson.com

                                                          Attorneys for Complex Media, Inc.




                                                      4
CORE/0048629.0649_0001/152648257.1
